COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In the Interest of T.S. and E.S.S., Children
Appellate case number:      01-22-00054-CV
Trial court case number:    2020-02393J
Trial court:                313th District Court of Harris County

       Appellee, the Texas Department of Family and Protective Services (the
“Department”), has filed an unopposed motion to extend the deadline to file its appellee’s
brief in this appeal from the trial court’s January 6, 2022 “Decree for Termination,”
terminating the parental rights of appellant father, B.L.S. and appellant mother, R.S.S.
Father filed his appellant’s brief on March 7, 2022, making the Department’s brief initially
due to be filed on or before March 28, 2022. See TEX. R. APP. P. 38.6(b).
       On March 28, 2022, the Department filed its motion to extend the deadline,
requesting that the deadline for filing its appellee’s brief be extended to April 1, 2022. In
the motion, counsel for the Department states that the extension is necessary because
counsel for the Department “had some medical issues the weeks of March 14 and 21, 2022
and is just now recovering.” The Department’s motion further states that appellant father
is unopposed to the relief requested. See TEX. R. APP. P. 10.3(a)(1), (2).
        Accordingly, the Department’s motion is granted. The appellee’s brief of the
Department is due to be filed on or before April 1, 2022. Because this appeal involves
the termination of the parent-child relationship, this Court is required to bring the appeal
to final disposition within 180 days of January 25, 2022, the date the notice of appeal was
filed, so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2, reprinted in TEX. GOV’T.
CODE ANN., tit. 2, subtit. F app. Accordingly, no further extensions of time will be
granted absent extraordinary circumstances.
      It is so ORDERED.

Judge’s signature: ___/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: ___March 29, 2022____